DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: Applicant in Line Line 7 has “;, (semi-colon followed by comma)”. It is not clear if Applicant is trying to add sentence before the semi-colon or comma is by mistake. Further, it is general rule that the punctuations Comma is used to join the components, while colon is used to represent a list of existing components.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabli et al. Pub. No. US 20200286284 A1 in view of Zhang et al. BP4D-Spontaneous: a high-resolution spontaneous 3D dynamic facial expression database.
Regarding Claim 1, Grabli teaches a non-transitory computer-readable recording medium storing therein instructions executable by one or more computers (Fig. 6 and 7 and Para 112 and 132, system 600 can include hardware and/or software elements configured for specific functions i.e., a non-transitory computer-readable recording medium storing therein instructions executable by one or more computers) the instructions comprising: 
	instructions for acquiring (Para 27 and Fig. 2, when actor 110 is positioned close to camera system 200, witness cameras 204, 206 can each be pivoted around respective pivot points 212 and be oriented at appropriate angles 214 so that the witness cameras are pointed at actor 110 i.e., instruction for acquiring) a captured image (Para 28, camera 204, 206 captures image) including a face (Para 30, The facial rig can be a three-dimensional parameterized deformable model of the actor's face i.e., face) to which a plurality of markers are attached at a plurality of positions associated with a plurality of action units (Para 35, a small number of markers (e.g., the markers can be applied to two, three, six, eight, or more points on an actor's face i.e., plurality of 
	instructions for detecting each of the positions of the plurality of markers included in the captured image (Fig. 4 and Para 36, exemplary positions for markers 402a-g that enable motion capture of the skull of an actor 404 during a performance. FIG. 4, markers 402a and 402d can be positioned at the temples of actor 404, markers 402b and 402c can be positioned along the hairline of actor 404, marker 402e can be positioned on the nose bridge, and marker 402f can be positioned on the chin of actor 404 i.e., instructions for detecting each of the positions of the plurality of markers included in the captured image).
	Grabli does not specifically teaches Instructions for judging an occurrence intensity of a first action unit associated with a first marker of the plurality of action units in accordance with a judgment  criterion of an action unit and a position of the first marker; and 
	instructions for outputting the occurrence intensity of the first action unit in association with the captured image. 
	However, in the same field of endeavor, Zhang teaches from Fig. 7 CLM tracked feature points on a 2D sequence of a male subject and table 7 show major emotions elicited from each task based on self-report.
	Zhang further teaches 

	instructions for outputting the occurrence intensity of the first action unit in association with the captured image (Page 704 Col 1 Line 3 – Col 2 L 5, to find the contributed AUs, we use the paired t-test on the possible subset of pain AUs (AU 4, 6, 7, 9, 10) for all tasks of the database. This test is to assess whether pain and other spontaneous expressions are different in terms of the AU quantity. For each possible AU, the percentage of frames with this AU is reported for each task per subject. Here we find that in terms of AU quantity the differences between pain and all other 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Grabli with the method of Zhang thus to make the data processing and visualization fast and accurate so as to facilitate the research and development of human behavior analysis in security, HCI, psychology and biomedical applications (See Page 705 Conclusion and future work Col 1 L 4-6 and Col 2 L 26-29).
	Regarding Claim 2, Grabli does not specifically teaches wherein the judging includes judging the occurrence intensity of the first action unit in accordance with an amount of movement of the first marker calculated based on a distance between a reference position of the first marker included in the judgment criterion and the position of the first marker.
	However, in the same field of endeavor, Zhang teaches that since the shape variation was limited by both the deformation rules and the shapes of neighbor frames, if w was outside of the domain it was discarded. For the remaining acceptable candidates, the Procrustes distance, between the corresponding 3D-TDSM instance (u, v, w) and the result from fitting (x, y, z), was computed (as shown in Eq. (2)). The 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Grabli with the method of Zhang thus to make the data processing and visualization fast and accurate so as to facilitate the research and development of human behavior analysis in security, HCI, psychology and biomedical applications (See Page 705 Conclusion and future work Col 1 L 4-6 and Col 2 L 26-29).
	Regarding Claim 3, Grabli does not specifically teaches wherein the judging includes judging the occurrence intensity of the first action unit in accordance with a degree of match between a movement vector of the first marker and a reference vector of the first action unit included in the judgment criterion, the movement vector being calculated based on a reference position of the first marker included in the judgment criterion and the position of the first marker.
	However, in the same field of endeavor, Zhang teaches that Principal component analysis (PCA)was then performed on the new aligned feature vector to retain 95% of the variance of the model. This was done to estimate the different variations of all the 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Grabli with the method of Zhang thus to make the data processing and visualization fast and accurate so as to facilitate the research and development of human behavior analysis in security, HCI, psychology and biomedical applications (See Page 705 Conclusion and future work Col 1 L 4-6 and Col 2 L 26-29).
	Regarding Claim 4, Grabli does not specifically teaches wherein the judging includes judging the occurrence intensity of the First action unit in accordance with the judgment criterion, the position of the first marker, and a position of a sector marker included in the plurality of markers. 
	However, in the same field of endeavor, Using the criteria listed in Table 11,we examine whether some AUs of the target emotions appear most frequently in the 
Table 13. The first column lists the AU criteria to be used for matching the corresponding target emotions (as the second column shows). For example, ‘12, 24’ means that either AU 12 or AU 24 needs to appear for the target emotion Embarrassment; and ‘1 + 2 + 4, 1 + 2 + 5’ means eitherAU1+2+4 or AU1+2+5needs to appear for the target emotion Fear/Nervous. The third column shows the top two ranked tasks based on the corresponding AU counts from the spontaneous expressions
of 41 subjects. It shows that the corresponding AUs appeared most frequently in the top two tasks. Moreover, these two top tasks always include the expected target emotion for all the cases (bold font). This verifies that our elicitation method is effective in eliciting the target emotions. As an example, in the second row, AU 4 is used as a criterion
for matching the sadness (task 2). As a result, AU 4 has the most frequent occurrence in task 2 based on Table 12  i.e., wherein the judging includes judging the occurrence intensity of the First action unit in accordance with the judgment criterion, the position of the first marker, and a position of a sector marker included in the plurality of markers (Page 699 Sec 4.3.2 Col 2 Line 5- Page 700 Col 1 L10).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Grabli with the method of Zhang thus to make the data processing and visualization fast and accurate so as to facilitate the research and development of human behavior analysis in 
	Regarding Claim 5, Grabli does not specifically teaches wherein the instructions further  includes instructions for judging an occurrence intensity of a second action unit from among the plurality of action unit in accordance with a change in the distance between the position of the First marker and a position of a second marker included in the plurality of markers. 
	However, in the same field of endeavor, Zhang teaches According to the percentage of AU sets that each task has in Table 12, the top two ranked tasks (in order from left to right) are illustrated in Table 13. The first column lists the AU criteria to be used for matching the corresponding target emotions (as the second column shows). For example, ‘12, 24’ means that either AU 12 or AU 24 needs to appear for the target emotion Embarrassment; and ‘1 + 2 + 4, 1 + 2 + 5’ means eitherAU1+2+4 or AU1+2+5 needs to appear for the target emotion Fear/Nervous. The third column shows the top two ranked tasks based on the corresponding AU counts from the spontaneous expressions of 41 subjects. It shows that the corresponding AUs appeared most frequently in the top two tasks. Moreover, these two top tasks always include the expected target emotion for all the cases (bold font). This verifies that our elicitation method is effective in eliciting the target emotions. As an example, in the second row, AU 4 is used as a criterion for matching the sadness (task 2). As a result, AU 4 has the most frequent occurrence in task 2 based on Table 12 i.e., the instructions further  includes instructions for judging an occurrence intensity of a second action unit from 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Grabli with the method of Zhang thus to make the data processing and visualization fast and accurate so as to facilitate the research and development of human behavior analysis in security, HCI, psychology and biomedical applications (See Page 705 Conclusion and future work Col 1 L 4-6 and Col 2 L 26-29).
	Regarding Claim 6, it has been rejected for the same reasons as claim 1. 
	Regarding Claim 7, it has been rejected for the same reasons as claim 2.
	Regarding Claim 8, it has been rejected for the same reasons as claim 3.
	Regarding Claim 9, it has been rejected for the same reasons as claim 4.
	Regarding Claim 10, it has been rejected for the same reasons as claim 5. 
	Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further Grabli teaches a judgment apparatus comprising: one or more memories; and one or more processors coupled to the one or more memories (Fig. 7 and Para 132). 
	Regarding Claim 12, it has been rejected for the same reasons as claim 2.
	Regarding Claim 13, it has been rejected for the same reasons as claim 3.
	Regarding Claim 14, it has been rejected for the same reasons as claim 4.
	Regarding Claim 15, it has been rejected for the same reasons as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uchida et al. Pub. No. US 20210216821 A1 - TRAINING DATA GENERATING METHOD, ESTIMATING DEVICE, AND RECORDING MEDIUM
Loper et al. pub. No. US 20200286301 A1 - FACIAL PERFORMANCE CAPTURE IN AN UNCONTROLLED ENVIRONMENT
Ikeda Pub. No. US 20190188515 A1 - INFORMATION PROCESSING DEVICE AND RECOGNITION SUPPORT METHOD
Sakaue Pub. No. US 20150294481 A1 - MOTION INFORMATION PROCESSING APPARATUS AND METHOD
Kotake et al. Pub. No. US 20080285854 A1 - MARKER ARRANGEMENT INFORMATION MEASURING APPARATUS AND METHOD
Detecting Happiness Using Hyperspectral Imaging Technology – 2019
Design and Implementation of a Vision-based Motion Capture System -2009
Intuitive Face Judgments Rely on Holistic Eye Movement Pattern – 2017
Human perception and biosignal-based identification of posed and spontaneous
Smiles – 2019

Recognition of Emotion Intensities Using Machine Learning Algorithms: A Comparative Study -2019
Perception-driven facial expression synthesis -2012
Adjudicating between face-coding models with individual-face fMRI responses – 2015
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647